The settlement of a bill of exceptions or approval of a statement of facts must be made directly by the judge or judicial officer who took cognizance of the matter in the first in-dance, and if such judge or judicial official dies, is removed from office, becomes disqualified, is absent from the Island or refuses to settle such bill of exceptions or approve such statement of facts, they shall be settled and approved in such manner as the Supreme Court may by its orders or rules direct, according to the provisions of section 219 of the Code of Civil Procedure.
Buie 68 of the Eegulations of this court provides that when ■a judge or judicial officer before whom a case has been tried, is included in any of the foregoing cases, such bill of exceptions or statement of facts may be settled by the successor in office of such judge or , judicial officer, or by the judge of the nearest adjoining district,-and that application may be made *752to the Supreme Court for the approval of such documents, in the case referred to in section 67 of said rules — that is to say, in the event that the judge or judicial officer before whom the case was tried should neglect or refuse to settle and sign the said bill of exceptions or statement of facts, in which* case this is not included.
It is held that a review of the decision of this court of the '20th instant does not lie, and it is ordered that the orders stand as made.

Motion dismissed.

Justices Hernández, Figueras, MacLeary and Wolf concurred.
Mr. Chief Justice Quinones did not take partin the decision of this case.